Citation Nr: 1722836	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disease and entitlement to an initial compensable rating for arthritis of the right knee prior to April 18, 2010, and in excess of 10 percent thereafter, are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to February 1985, from July 1986 to January 1995, and from April to November 2006.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia, that the Veteran is not eligible for an annual clothing allowance.

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in December 2015, at which time it was remanded to obtain missing records, to include procedural documents.  In this decision, the Board grants the claim on appeal, and thus, discussion of VA's compliance with the directives of the Board's remand is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Veteran has a right, as a matter of law, to compliance with the remand orders of the Board).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran uses appliances for his service-connected right ankle, bilateral knee, lumbar spine, and left foot disabilities that tend to wear and tear his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the clothing allowance issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.

II.  Merits of the Claim

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A) (2016); see also 38 U.S.C.A. § 1162 (West 2015).

In this case, service connection is in effect for a right ankle disability, bilateral knee disability, a lumbar spine disability, a left foot disability, and multiple additional disabilities.  The Veteran is seeking a clothing allowance because his right ankle, knee, and back braces constantly cling to his clothes, to include shirts, pants, and socks, and cause them to wear quickly.  More specifically, during his August 2015 Board hearing, the Veteran asserted that his braces have Velcro attachments that constantly cling to his garments, and thus, wears the thread of his clothes and causes holes.  In his December 2012 notice of disagreement, the Veteran also asserted that the arch supports he wears for his bilateral foot condition damages his shoes-they are "warped to the side" and the thread wears off his shoes.  The Board notes service connection is in effect only for a left foot disability.

Although VA has maintained that the Veteran's appliances do not tend to wear and tear clothing, the Board finds that the evidence supports the award of an annual clothing allowance because the evidence is in equipoise.  In so finding, the Board notes that the Veteran is competent to describe whether or not his supportive appliances have tended to wear and tear his clothing, as these are observable circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, reasonable doubt is resolved in the Veteran's favor and entitlement to an annual clothing allowance is granted with regard to his service-connected right ankle, bilateral knee, lumbar spine, and left foot disabilities.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely was subsequently issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3).



ORDER

An annual clothing allowance is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


